PER CURIAM.
Appellant seeks reversal of the Order denying his post-conviction motion to vacate judgment and sentence. This Court has previously affirmed his judgment of conviction and sentence for the offense of rape. Wesley v. State, 239 So.2d 124 (Fla.App.1st, 1970).
We have given full consideration to the record and briefs of the parties. It appearing therefrom that appellant has failed to demonstrate that prejudicial error was committed in the proceedings below, the Order appealed herein is AFFIRMED.
WIGGINTON, Acting C. J., and JOHNSON and SPECTOR, JJ., concur.